Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 22, 2020                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

  161303 & (11)                                                                                            David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 161303
                                                                     COA: 353329
                                                                     Oakland CC: 1973-016366-FX
  KEVIN COTTINGHAM,
             Defendant-Appellant.
  _____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the April 8, 2020 order of the Court of Appeals is considered,
  and it is DENIED, because we are not persuaded that the question presented should be
  reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 22, 2020
         b0519
                                                                                Clerk